Citation Nr: 1230637	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  09-24 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and bipolar disorder.  

2.  Entitlement to service connection for a neck disorder.  

3.  Entitlement to service connection for a bilateral foot disorder.  

4.  Entitlement to service connection for a disability manifested by fatigue, to include chronic fatigue syndrome.  

5.  Entitlement to service connection for sleep apnea.  

6.  Entitlement to service connection for irritable bowel syndrome.  

7.  Entitlement to service connection for a headache disorder.  
 
8.  Entitlement to service connection for a disability manifested by joint and muscle pain, to include fibromyalgia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1991 to February 1998.  He also reported subsequent periods of service with the Air Force Reserve and with the Air National Guard.  In this regard, the record contains an NGB Form 22, reflecting National Guard service, though not matching the exact timeframes provided by the Veteran.  Such form did not indicate the dates of any active duty for training (ACDUTRA) or inactive duty training (IDT) that such service may have comprised.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and  September 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which, in pertinent part, denied entitlement to service connection for the above claimed disabilities.  

Generally, where the claim in question has been finally adjudicated at the RO level and not appealed, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  However, under the provisions of 38 C.F.R. § 3.156(c) (2011), when VA receives relevant service department records that existed at the time of a prior final decision, VA will reconsider the prior decision without the need for new and material evidence.  

The Board notes that the Veteran's claim was first denied in an unappealed July 2007 rating decision.  However, relevant service records were received in January 2011.  This obviates the need for new and material evidence, and thus the Board may consider the merits of the claim in the instant decision.  

The Veteran provided testimony during a hearing before the undersigned at the RO in June 2012.  A transcript is of record.

The Court has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claim for benefits based on PTSD encompassed benefits based on other psychiatric disabilities).  Therefore, the Board construes the Veteran's claim for service connection for depression and anxiety as encompassing entitlement to service connection for an acquired psychiatric disability, to include depression, anxiety, and bipolar disorder, regardless of the precise diagnosis.  However, the Board notes that the Veteran specifically stated during his hearing that he was not claiming and did not want to claim service connection for PTSD.  Therefore, that disability is not considered herein.  

The issues of entitlement to service connection for a disability manifested by joint and muscle pain, to include fibromyalgia, a neck disorder, a bilateral foot disorder, a disability manifested by fatigue, to include chronic fatigue syndrome, sleep apnea, irritable bowel syndrome, and a headache disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

An acquired psychiatric disorder was incurred due to or as a result of service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.

As noted above, the Veteran's claim was first denied in an unappealed July 2007 rating decision.  However, as relevant service records were received in January 2011, the Board will proceed with the claim without the need for new and material evidence.  

Legal Criteria-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

Service treatment records demonstrate multiple instances of mental health treatment in 1997.  Adjustment disorder with depression was diagnosed.  Post-service treatment records demonstrate diagnoses including depression and bipolar disorder.  In a September 2009 VA examination, the Veteran was noted to have a long history of depression.  

During his June 2012 Board hearing, the Veteran reported that his psychiatric symptoms, including depression, began toward the end of his service.  In this regard, he is competent to report symptoms, such as depression and anxiety, and when such symptoms began.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  His statements have been consistent and are considered to be credible.  

There is no evidence of record to directly contradict the Veteran's statements that his acquired psychiatric disability began during service.  Moreover, the post-svc record contains evidence of treatment over time, here establishing continuity of symptomatology.  

Given the above, resolving all doubt in the Veteran's favor, service connection for an acquired psychiatric disorder is granted.  


ORDER

Service connection for an acquired psychiatric disorder is granted.  


REMAND

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty training (ACDUTRA) or injury incurred or aggravated by inactive duty training (IDT).  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  Under 38 U.S.C.A. 
§ 101(22) (a) and (c) ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.  Id.

The Veteran's active duty service from April 1991 to July 1998 has been verified and a DD 214 has been associated with the claims file.  

The Veteran also reported subsequent periods of service with the Air Force Reserve and with the Air National Guard.  In this regard, the record contains an NGB Form 22, reflecting National Guard service, though not matching the exact timeframes provided by the Veteran.  Such form did not indicate the dates of any active duty for training (ACDUTRA) or inactive duty training (IDT) that such service may have comprised.  

It does not appear that service treatment records from the Reserve or National Guard service have been obtained and the Veteran has reported that he was treated for each of the claimed disabilities during this service.   Therefore, all periods of the Veteran's service must be verified and all treatment and personnel records must be obtained and associated with the claims file in accordance with 38 C.F.R. § 3.159 (2011).  

The Veteran also reported during the June 2012 Board hearing that he received treatment from Dr. Gammill, Derby Family Medical Center, and Tonganoxie Medical Center for each of his reported disabilities.  In addition, he stated that he was hospitalized for psychiatric treatment in July 2006.  It is unclear based on his statements whether all relevant evidence has been obtained.  

For example, the Veteran stated that he has continued treatment with Dr. Gammill, but the last treatment record in the claims file from that physician is dated in December 2009.  

The Veteran also reported treatment beginning in the 1990s at the Derby Family Medical Center; however, the only records in the claims file from that facility are dated from November 2001 to August 2003.  In addition, those records contain a diagnostic report that appears to reference inflammatory bowel disease or colitis that is not legible.  The records also reference a May 2003 sleep apnea study but do not include the report from that study.  

There are no records from Tonganoxie Medical Center.  The file contains records submitted by the Veteran from Tonganoxie Family Care in March, May, and December 2006, and May 2008.  It is not clear whether there are additional outstanding records.  

Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  In addition, VA has a duty to obtain relevant records of private treatment.  38 U.S.C.A. § 5103A(b) (West 2002); Massey v. Brown, 7 Vet. App. 204 (1994).  As these records are relevant to the appeal, efforts to obtain them should be conducted following the procedures under 38 C.F.R. § 3.159 (2011).  


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any private treatment he has received for the claimed disabilities, and to submit releases authorizing VA to obtain any private records identified.

He should be specifically asked to complete authorizations for VA to obtain records from Dr. Gammill, Derby Family Medical Center, Tonganoxie Medical Center, and Tonganoxie Family Care.  

If the Veteran fails to return any needed authorization, tell him that he can obtain and submit the records himself.  If any requested records cannot be obtained, inform the Veteran.  Tell him of the efforts made to obtain the records and of any additional efforts VA plans to undertake with regard to his claim.

2.  Obtain any outstanding treatment records identified by the Veteran according to the procedures of 38 C.F.R. § 3.159.  

3.  After completion of all requested and any other necessary development, including affording a VA examination on any issues if deemed warranted, the RO should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


